               Case 1:19-cv-01169-DLC Document 12 Filed 02/15/19 Page 1 of 1




MO E Z M. K AB A
DIRECT 213 788 4543                       OFFICE   213 788 4340
EMAIL   MK A B A @ H U E S T O N. C O M   FAX      888 775 0898   5 2 3 W EST 6 T H ST RE E T S U I T E 4 0 0 LO S A N G E L E S , C A 9 00 1 4




February 15, 2019

FILED BY ECF

Hon. Denise L. Cote
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:        Gravier Productions, Inc. v. Amazon Content Services, LLC, Case No. 1:19CV01169:
           Motion to Extend Time to Respond to Complaint

Dear Judge Cote:

We represent Defendants Amazon Content Services, LLC and Amazon Studios, LLC (collectively,
“Amazon”) in this action, which was recently filed by Plaintiffs Gravier Productions, Inc. and
Woody Allen (collectively, “Plaintiffs”). We write to request an extension of Amazon’s time to
respond to Plaintiffs’ complaint.

Given that Plaintiffs served Amazon on February 11, 2019, Amazon’s responsive pleadings are
currently due on March 4. Amazon respectfully requests a 30-day extension, moving its deadline
to April 3, 2019. Amazon requests this extension so that it has adequate time to investigate
Plaintiffs’ claims and prepare its responsive pleadings.

This is the first request for adjournment or extension of time. Counsel for Plaintiffs consent to this
proposed extension.

Thank you for your consideration.

Sincerely,




Moez M. Kaba
